Opinion issued July 3, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00373-CV
____________

IN RE NORTHGATE COUNTRY CLUB, L.L.C., Relator



Original Proceeding on Petition for Writ of Mandamus



 
O P I N I O N
	Relator, Northgate Country Club, L.L.C., filed a petition for writ of mandamus
complaining that Judge Cagle (1) abused his discretion by not signing a "nunc pro tunc"
order changing the date of the order granting the motion to enforce the settlement
agreement from October 10, 2001 to October 15, 2001.  Real party in interest, John
Leslie, has filed a response, to which there has been a reply, to which Leslie filed a
response.  The Court has reviewed all briefs filed in this mandamus proceeding.
	The petition for writ of mandamus is denied.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Taft and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    	The Honorable R. Jack Cagle, judge of the County Civil Court at Law
No. 1 of Harris County, Texas.  The underlying case is Northgate Country Club,
L.L.C. v. John Leslie, trial court cause no. 740,104.